Citation Nr: 1440243	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded by another Veterans Law Judge in September 2013 for additional development; it has been reassigned to the undersigned.


FINDINGS OF FACT

The Veteran had no complaints, treatment, or diagnoses related to diabetes in service; he was not exposed to herbicides (including Agent Orange) during service, his current diabetes is not otherwise related to service; the Veteran did not serve in the inland waters, or set foot on the land mass, of the Republic of Vietnam.


CONCLUSION OF LAW

Service connection for diabetes mellitus (to include as due to herbicide exposure) is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in February 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in a November 2013 supplemental statement of the case (SSOC).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In addition, exhaustive efforts were made to obtain relevant personnel records, to include muster rolls and deck logs for the U.S.S. Shangri-la pursuant to the September 2013 remand; the Board finds that there has been substantial compliance with that remand.  The Veteran has had ample opportunity to supplement the record, and has not alleged that there is any additional evidence that remains outstanding.  In September 2013, the RO sent the Veteran a letter asking him to provide details of any service in Vietnam.  He responded that in 1970 "my ship had a malfunction of an aircraft elevator and we had to pull into Da Nang Harbor to obtain vitally needed parts for the elevator.  This was June 21, 1970 at around 1741 hours.  I was part of the landing party that went to obtain the needed parts."  The Veteran also provided excerpts from the cruise book for 1970 that shows he was onboard the U.S.S. Shangri-la during this cruise as well as an excerpt from a story by the last commander of the U.S.S. Shangri-la to support his claim.  Notably, his representative indicated in response to the November 2013 SSOC that he had no additional evidence regarding the Veteran's appeal.  The Board acknowledges that the Veteran has not been afforded a VA examination in conjunction with his claim.  However, even considering the low threshold established in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA is not obligated to provide such examination, as (for reasons discussed further below) certain threshold requirements for service connection have not been met.  VA's duties to notify and assist have been satisfied.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that his current diabetes mellitus, type II is due to herbicide exposure (to include Agent Orange) during service aboard the U.S.S. Shangri-la.  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diabetes mellitus, type II, may be presumptively service connected even absent evidence of such disability in service provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran who served in the Republic of Vietnam during active military, naval, or air service between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on the landmass of Vietnam or served in the inland waters of Vietnam for the herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of the Republic of Vietnam is not qualifying service in Vietnam).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran reported in his original claim that he was aboard the U.S.S. Shangri-la, stationed in the Gulf of Tonkin.  STRs are silent for complaints, treatment, or diagnoses related to diabetes.  The Veteran's September 1971 service separation examination found no abnormalities.  A January 1970 service record shows he was awarded a Vietnam Service Medal and a Vietnam Campaign Medal for service in contiguous waters of Vietnam aboard the U.S.S. Shangri-la.  

A service department inquiry yielded an inconclusive response that indicated the Veteran's unit (VAW-121) could have been assigned to ship or to shore, but found no conclusive evidence of in-country service.  However, it noted that, for Department of Defense (DOD) purposes, the Veteran's unit was credited with Vietnam service from April 10, 1970 to May 2, 1970, May 12, 1970 to May 29, 1970, June 13, 1970 to July 4, 1970, July 28, 1970 to August 19, 1970, August 30, 1970 to September 30, 1970, and October 20, 1970 to November 7, 1970.  

A command history report for the U.S.S. Shangri-la shows that, in June 1970, the ship entered the Republic of South Vietnam territorial waters and "stood in the harbor of Da Nang.  The report states that [v]itally needed parts for the number 3 elevator were received via helo [helicopter]."  The record notes this was the only known incident of a U.S. aircraft carrier entering a port area in South Vietnam, and that the visit was "for the purpose of obtaining supply parts, and not for liberty."  U.S.S. Shangri-la deck logs and muster rolls from April to November of 1970 confirm that the Veteran was assigned to the ship, and that it did enter Da Nang harbor in June 1970; there is no mention of any landing or shore parties being dispatched.  The statement (provided by the Veteran) and written by the last "handler" of the U.S.S. Shangri-la, corroborates reports that the ship pulled into Da Nang harbor to receive parts for an aircraft elevator.  However, the handler's statement does not indicate whether anyone stepped foot in Vietnam as a result of this incident.

The November 2013 SSOC notes deck logs show the ship was also in Da Nang harbor in November 1970, and that a captain launch was sent inshore.  However, it should be noted that a review of the record found no such notations.  Notably, the ship was stationed in the Gulf of Tonkin from November 1, 1970 to November 6, 1970, and thereafter made its way to the Philippines, Australia, and New Zealand for the remainder of the month.  At no point during the time the ship was stationed in the Gulf of Tonkin do the records reflect a visit to Da Nang harbor.

On February 2009 VA evaluation, the Veteran was diagnosed with diabetes mellitus, type II, without retinopathy.  The provider noted a possible personal history of exposure to herbicides, based on the Veteran's reports that he was in Da Nang physically on one occasion loading and unloading barrels of unknown substance.  In a September 2013 statement, he reported the U.S.S. Shangri-la pulled into Da Nang harbor to obtain vitally needed parts for an elevator on June 21, 1970, and that he was part of the landing party to obtain the needed parts.  

The evidence clearly shows the Veteran has a current diagnosis for diabetes.  However, nothing of record suggests the Veteran has actually set foot in Vietnam, or served in its inland waters.  While the command history and deck logs confirm the Veteran's ship stood in the Da Nang harbor, its stated purpose was to receive supplies, which was done via helicopter, and there is no mention of any shore or landing parties.  Furthermore, although the Board acknowledges the Veteran's receipt of the Vietnam Service Medal and Vietnam Campaign medal, neither confirms his service on the landmass of Vietnam or in its inland waters, as both were also awarded to Veterans who did not serve in Vietnam or its inland waters.  See U.S. Dep't of Defense Manual of Military Decorations and Awards, §§ C6.6.1.1.5, C7.5.1.6 (Sept. 1996).  Furthermore, service records specifically indicate both medals were awarded for service in the contiguous waters of Vietnam.  

In December 2008, VA Compensation and Pension (C&P) Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  In a January 2010 C&P Bulletin, the C&P service provided a list of ships that had confirmed exposure to herbicides.  That list was updated in a subsequent May 2011 C&P Bulletin to include the names of several vessels with exclusive, primary, or temporary operations on inland "brown water" waterways, as well as ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore (or that smaller vessels from the ship went ashore regularly with supplies or personnel).  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  The U.S.S. Shangri-la is not named in either list.  It is also notable that the ship was an aircraft carrier, and therefore, due to its size, most likely would not have been able to conduct inland water operations.

Notwithstanding the above, the Board acknowledges and has considered the Veteran's multiple statements reporting his physical presence in Da Nang.  However, there are certain external and internal inconsistencies which detract from the credibility of his lay statements.  First, his original claim for benefits appears to claim herbicide exposure while aboard the U.S.S. Shangri-la in the Gulf of Tonkin, which is undeniably offshore.  Thereafter, he claimed that he had been physically in Da Nang on one occasion loading and unloading barrels of unknown substances.  In September 2013, he again reported being in Da Nang as part of a landing party to retrieve vital parts for an elevator.  These reports appear to be in conflict, particularly considering deck logs and the command history report support only one visit to Da Nang harbor.  The September 2013 statement, in turn, also conflict with those records, which indicate supplies were received via helicopter and contain no mention of any landing parties.  The Veteran has never alleged other regular visitation or shore duty.  In light of the above, the Board finds the preponderance of the evidence weighs against a finding that the Veteran served either on the landmass of Vietnam, or naval "brown water" or other service which would qualify him for presumptive herbicide exposure.

Absent any evidence supporting presumptive exposure to herbicides, the Veteran may nonetheless prove such exposure directly.  However, aside from his reports of loading and unloading of barrels of unknown substances (which have been found to be less than credible), there is no evidence supporting such a finding.  Accordingly, service connection for diabetes is not warranted on a presumptive basis as due to herbicide exposure.  Furthermore, the Board notes that nothing of record suggests, nor does the Veteran ever allege, that his diabetes is otherwise directly related to service.  STRs contain no complaints, treatment, or diagnoses related to diabetes, and his service separation examination was normal.  Notably, he has exclusively advanced a presumptive theory of entitlement (based on herbicide exposure), and the Board is not obligated to raise and reject all possible theories of entitlement to render a viable opinion.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Nonetheless, in this case, there is also no evidence supporting an in-service injury or event to which his current diabetes could be related.  Therefore, as noted above, VA is not obligated to provide a VA examination in conjunction with the present claim, and service connection is also not warranted on the basis that the Veteran's current diabetes began in, or is otherwise directly related to service.  See Shedden, 381 F.3d at 1167.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER


Service connection is not warranted.  The appeal is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


